—Order granting plaintiffs’ motion for judgment on the pleadings and judgment entered thereon affirmed, with ten dollars costs and disbursements. Sections 1077-a, 1077-b and 1083-b of the Civil Practice Act do not prevent the plaintiffs from bringing suit for interest accrued on the mortgage and for taxes they have paid on the property at the request of the mortgagor. Lazansky, P. J., Kapper, Seudder and Davis, JJ., concur; Hagarty, J., concurs for affirmance of order granting judgment for plaintiffs on the pleadings as to the item of taxes, but dissents from that part of the order granting judgment as to the item of interest, and votes to reverse the order and judgment in that respect.